Exhibit 10.2

CATALYST BIOSCIENCES, INC.

(Formerly, Targacept, Inc.)

2015 STOCK INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

(Employees)

 

THIS AGREEMENT (together with Schedule A attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, is between CATALYST BIOSCIENCES, INC., a Delaware corporation (the
“Company”), and the individual identified on Schedule A attached hereto, an
Employee of the Company or an Affiliate (the “Participant”).

R E C I T A L S :

 

In furtherance of the purposes of the Catalyst Biosciences, Inc. (formerly,
Targacept, Inc.) 2015 Stock Incentive Plan, as it may be hereafter amended (the
“Plan”), and in consideration of the services of the Participant and such other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant hereby agree as follows:

1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

2.Grant of Option; Term of Option. The Company hereby grants to the Participant
pursuant to the Plan, as a matter of separate inducement and agreement in
connection with his or her employment with or service to the Company, and not in
lieu of any salary or other compensation for his or her services, the right and
option (the “Option”) to purchase all or any part of such aggregate number of
shares (the “Shares”) of common stock of the Company (the “Common Stock”) at a
purchase price (the “Option Price”) as specified on Schedule A, attached hereto,
and subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge and agree
that the signatures of the Company and the Participant on the Grant Notice
contained in Schedule A shall constitute their acceptance of all of the terms of
this Agreement and their agreement to be bound by the terms of this Agreement.
The Option shall be designated as a Nonqualified Option, as stated on Schedule
A. Except as otherwise provided in the Plan or this Agreement, this Option will
expire if not exercised in full by the Expiration Date specified on Schedule A.

3.Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates, and subject to such
conditions, as are set forth on Schedule A attached hereto. To the extent that
the Option is exercisable and not exercised, the

 



--------------------------------------------------------------------------------

Exhibit 10.2

Option shall accumulate and be exercisable by the Participant in whole or in
part at any time prior to expiration of the Option, subject to the terms of the
Plan and this Agreement. The Participant expressly acknowledges that the Option
may vest and be exercisable only upon such terms and conditions as are provided
in this Agreement and the Plan.  In addition, notwithstanding any other
provision of the Agreement to the contrary, in the event that the Participant
has entered into an employment agreement or similar agreement with the Company
that provides for vesting of the Option in whole or in part upon the occurrence
of a change in control or termination of employment under certain conditions or
other event(s), the Participant shall be entitled to the greater of the benefits
provided under the employment agreement or similar agreement or this Agreement,
and such employment agreement or similar agreement shall not be construed to
reduce in any way the benefits otherwise provided to the Participant under this
Agreement, or vice versa.  Upon the exercise of an Option in whole or in part
and payment of the Option Price in accordance with the provisions of the Plan
and this Agreement, the Company shall, as soon thereafter as practicable,
deliver to the Participant a certificate or certificates for the Shares
purchased. Payment of the Option Price may be made (i) in cash or by cash
equivalent; and, except where prohibited by the Administrator or Applicable Law,
payment may also be made (ii) by delivery (by either actual delivery or
attestation) of shares of Common Stock owned by the Participant for such time
period, if any, as may be determined by the Administrator; (iii) by shares of
Common Stock withheld upon exercise but only if and to the extent that payment
by such method does not result in variable accounting or other accounting
consequences deemed unacceptable to the Company; (iv) by delivery of written
notice of exercise to the Company and delivery to a broker of written notice of
exercise and irrevocable instructions to promptly deliver to the Company the
amount of sale or loan proceeds to pay the Option Price; (v) by such other
payment methods as may be approved by the Administrator and which are acceptable
under Applicable Law; or (vi) by any combination of the foregoing methods.
Shares delivered or withheld in payment of the Option Price shall be valued at
their Fair Market Value on the date of exercise, determined in accordance with
the terms of the Plan.

4.No Right of Employment or Service; Forfeiture of Option; No Right to Future
Awards. Neither the Plan, this Agreement nor any other action related to the
Plan shall confer upon the Participant any right to continue in the employ or
service of the Company or an Affiliate or interfere in any way with the right of
the Company or an Affiliate to terminate the Participant’s employment or service
at any time. Except as otherwise provided in the Plan or this Agreement, all
rights of the Participant with respect to the Option shall terminate upon
termination of the Participant’s employment or service of the Participant with
the Company or an Affiliate.  The grant of the Option does not create any
obligation to grant further awards.

5.Termination of Employment.  Except as may be otherwise provided in the Plan or
this Agreement, the Option shall not be exercised unless the Participant is, at
the time of exercise, an Employee and has been an Employee continuously since
the date the Option was granted, subject to the following:

(a)The employment relationship of the Participant shall be treated as continuing
intact for any period that the Participant is on military or sick leave or other
bona fide leave of absence, provided that the period of such leave does not
exceed 90 days, or, if longer, as long as the Participant’s right to
reemployment is guaranteed either by statute or by contract. The employment
relationship of the Participant shall also be treated

2



--------------------------------------------------------------------------------

Exhibit 10.2

as continuing intact while the Participant is not in active service because of
Disability. The Administrator shall have sole authority to determine whether the
Participant is disabled and, if applicable, the Participant’s Termination Date.

(b)Except as may be otherwise provided in the Plan or this Agreement, if the
employment of the Participant is terminated because of Disability or death, the
Option may be exercised only to the extent vested and exercisable on the
Participant’s Termination Date, and any unvested portion of the Option shall
terminate as of the Termination Date. The vested portion of the Option must be
exercised, if at all, prior to the first to occur of the following, as
applicable: (X) the close of the period of one year next succeeding the
Termination Date; or (Y) the close of the Option Period. In the event of the
Participant’s death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

(c)Except as may be otherwise provided in the Plan or this Agreement, if the
employment of the Participant is terminated for any reason other than
Disability, death or for Cause, the Option may be exercised to the extent vested
and exercisable on his or her Termination Date, and any unvested portion of the
Option shall terminate as of the Termination Date. The vested portion of the
Option must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable: (X) the close of the period of three
months next succeeding the Termination Date; or (Y) the close of the Option
period. If the Participant dies following such termination of employment and
prior to the date specified in (X) of this subparagraph (c), the Participant
shall be treated as having died while employed under subparagraph (b)
immediately preceding (treating for this purpose the Participant’s date of
termination of employment as the Termination Date). In the event of the
Participant’s death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

(d)Except as may be otherwise provided in the Plan or this Agreement, if the
employment of the Participant is terminated for Cause, the Option, whether
vested or unvested, shall lapse and no longer be exercisable as of his or her
Termination Date, as determined by the Administrator.

6.Nontransferability of Option. The Option shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, except for transfers if and to the extent  permitted by
the Administrator in a manner consistent with the registration provisions of the
Securities Act of 1933, as amended (the “Securities Act”). Except as may be
permitted by the preceding sentence, the Option shall be exercisable during the
Participant’s lifetime only by him or her or by his or her guardian or legal
representative. The designation of a beneficiary in accordance with the Plan
does not constitute a transfer.

7.Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. This Agreement does not supersede or
amend any existing confidentiality agreement, nonsolicitation agreement,
noncompetition agreement, employment agreement or any other similar agreement
between the

3



--------------------------------------------------------------------------------

Exhibit 10.2

Participant and the Company, including, but not limited to, any restrictive
covenants contained in such agreements. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective executors,
administrators, heirs, successors and assigns.

8.Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.

9.Amendment; Waiver.  Any amendment or modification to this Agreement shall be
made in accordance with the terms of the Plan.  Without limiting the effect of
the foregoing, the Administrator shall have unilateral authority to amend the
Plan and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws).  The waiver by the
Company of a breach of any provision of this Agreement by the Participant shall
not operate or be construed as a waiver of any subsequent breach by the
Participant.  

10.No Rights as Stockholder. The Participant and his or her legal
representatives, legatees or distributees shall not be deemed to be the holder
of any Shares subject to the Option and shall not have any rights of a
stockholder unless and until certificates for such Shares have been issued and
delivered to him or her or them (or, in the case of uncertificated shares, other
written notice of ownership in accordance with Applicable law shall have been
provided).

11.Withholding; Tax Matters.

(a)The Participant acknowledges that the Company shall require the Participant
to pay the Company in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by the Company to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Option and delivery of the Shares or any other
benefit, to satisfy such obligations. Notwithstanding the foregoing, the
Administrator may in its discretion establish procedures to permit the
Participant to satisfy such obligations in whole or in part, and any local,
state, federal, foreign or other income tax obligations relating to the Option,
by electing (the “election”) to have the Company withhold shares of Common Stock
from the Shares to which the Participant is entitled. The number of Shares to be
withheld shall have a Fair Market Value as of the date that the amount of tax to
be withheld is determined as nearly equal as possible to (but not exceeding) the
amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator.

(b)The Participant acknowledges that he or she is solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with the Option (including but not limited to any taxes arising under Code
Section 409A), and the Company shall not have any obligation to indemnify or
otherwise hold the Participant harmless from any or all such taxes.   The
Participant further acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences

4



--------------------------------------------------------------------------------

Exhibit 10.2

(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that he or she has been advised that he or she should consult with his or
her own attorney, accountant, and/or tax advisor regarding the decision to enter
into this Agreement and the consequences thereof. The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

12.Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Option has vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement are final and binding.

13.Notices. Except as may be otherwise provided by the Plan or determined by the
Administrator, any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or such other address as may be designated by the Participant in a
manner acceptable to the Administrator), or, if to the Company, at the Company’s
principal office, attention Chief Financial Officer, Catalyst Biosciences, Inc.
Notice may also be provided by electronic submission, if and to the extent
permitted by the Administrator.

14.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15.Restrictions on Option and Shares. The Company may impose such restrictions
on the Option and the Shares or other benefits underlying the Option as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such Option or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company is under no obligation to register the Shares
with the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company will
have no liability for any inability or failure to do so.  The Company may cause
a restrictive legend or legends to be placed on any certificate for Shares
issued pursuant to the exercise of the Option in such form as may be prescribed
from time to time by Applicable Law or as may be advised by legal counsel.

5



--------------------------------------------------------------------------------

Exhibit 10.2

16.Effect of Certain Changes in Status.  Notwithstanding the other terms of the
Plan or this Agreement, the Administrator has the sole discretion to determine
(taking into account any Code Section 409A considerations) at any time the
effect, if any, of any changes in the Participant’s status as an employee,
including but not limited to a change from full-time to part-time, or vice
versa, or other similar changes in the nature or scope of the Participant’s
employment, on the Option (including but not limited to modifying the vesting,
exercisability and/or earning of the Option).

17.Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment otherwise payable to or on
behalf of the Participant by the amount of any obligation of the Participant to
or on behalf of the Company that is or becomes due and payable, and the
Participant shall be deemed to have consented to such reduction.

18.Compliance with Recoupment, Ownership and Other Policies or Agreements.  As a
condition to receiving this Option, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable the
Participant.  In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.

19.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

[Signatures of the Company and the Participant follow on Schedule A/Grant
Notice.]

 

 

6



--------------------------------------------------------------------------------

Exhibit 10.2

CATALYST BIOSCIENCES, INC.

(Formerly, Targacept, Inc.)
2015 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement
(Employee)

Schedule A/Grant Notice

1.

Pursuant to the terms and conditions of the Company’s 2015 Stock Incentive Plan,
as it may hereafter be amended (the “Plan”), you (the “Participant”) have been
granted an option (the “Option”) to purchase shares (the “Shares”) of our Common
Stock as outlined below.

Name of Participant:

«Name_Full_F_M_L»

Address:

«Address_Line_1»
«Address_City», «Address_State»  «Address_Postal_Code»

Grant Date:

«Grant_Date»

Grant Number:

«Grant_ID»

Number of Shares Subject to Option

«GrantedOriginal_Target»

Option Price:

«Grant_Exercise_Price»

Type of Option:    

«Grant_Type»

Vesting Commencement Date:

«Vest_From_Date»

Expiration Date (Last day of Option Period):

«Expiration_Date_Current»

Vesting Schedule/Conditions:

 

«Vesting_Schedule_Name»

2.

By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Option Agreement (the “Agreement”) dated October 22, 2015,
between the Participant and Catalyst Biosciences, Inc. (the “Company”) which is
attached to this Grant Notice.  I understand that the Grant Notice and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Notice and the other provisions of Schedule A
contained herein.  The Company reserves the right to treat the Option and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Notice within 30 days of grant date stated above.

Signature:Date:

 

Agreed to by:

CATALYST BIOSCIENCES, INC.

 

By:

     Nassim Usman, Ph.D.

     President and Chief Executive Officer

Attest:

 

 

Fletcher Payne
Chief Financial Officer

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to Catalyst
Biosciences, Inc., attention Chief Financial Officer.  Please retain a copy of
the Agreement, including this Grant Notice, for your files.